HUMPHREYS, J.A.D.,
concurring.
I agree that for the reasons stated in Part I of the majority opinion, “the principle of judicial estoppel requires that the law guardian’s application for fees be entertained.” See majority opinion, at 541, 695 A.2d at 738. Because this disposes of the appeal, I would not reach the important and sensitive issue determined in Part II of the majority opinion.
As the majority persuasively states, the “policy underlying the statutory preclusion [of counsel fees] is to avoid the chill that would result from placing excessive financial burdens on persons wishing to adopt a child.” As also stated by the majority, “[a]doption of children is a favored policy” and “[contested adoptions can be costly enough for the adoptive parents without subjecting them to the onus of paying others’ legal fees, particularly the fees of others who do not prevail.” See ibid. In the light of these important considerations, I have reservations about the conclusion in Part II of the majority’s opinion that “ordinarily, prevailing adoptive parents were not intended by the statute to be insulated from paying the fees of either guardians ad litem or law guardians.”
*544A contested adoption case can be quite costly. In the case of In re Adoption of a Child by H.C., 284 N.J.Super. 202, 206-07, 664 A.2d 515 (Ch.Div.1994), the judge ordered the adopting parents to pay the fees of an expert who testified for the natural mother and also to pay for deposition expenses. Contested adoption cases can be protracted which greatly increases the cost. In the case of In re Baby M., 109 N.J. 396, 417, 537 A.2d 1227 (1988), the trial took thirty-two days. The guardian ad litem and her experts played an active role. Id. at 464-65, 537 A.2d 1227. Here the law guardian seeks some $18,000. Saddling adopting parents with substantial legal fees in addition to other costs raises important public policy questions. Thousands of children in this State are held in foster homes. We should be careful not to impede their chance to find happiness and stability by placing onerous financial burdens on prospective adopting parents.
Rather than attempt to divine the legislative intention on a matter of this importance, I would exercise judicial restraint. The judiciary should not venture into fields better explored by the Legislature, unless such an excursion is necessary to the disposition of the case. See Burton v. Sills, 53 N.J. 86, 95, 248 A.2d 521 (1968) (Courts should not act as a “superlegislature” as to matters of “legislative rather than judicial concern”); see also White v. Township of North Bergen, 77 N.J. 538, 554-55, 391 A.2d 911 (1978) (“the wisdom, good sense, policy and prudence (or otherwise) of a statute are matters within the province of the Legislature and not of the court”).
Legislative rather than judicial consideration of important public policy issues has many advantages. Interested parties and organizations are afforded the opportunity to express their views and provide information to the Legislature. In this case, the Division of Youth and Family Services, and other State agencies could be consulted as to whether such fees would have a chilling effect on adoptions. The views of the Supreme Court Committee on Family Practice could be obtained. Having the benefit of such a wide expression of views and information should enable the *545Legislature to make a better and more informed decision than a court. See O’Keefe v. Passaic Valley Water Comm’n, 132 N.J. 234, 246, 624 A.2d 578 (1993) (the non-judicial branches and various levels of government should be permitted to develop drug testing policies without the constraint of unnecessary constitutional adjudication); Hennessey v. Coastal Eagle Point Oil Co., 129 N.J. 81, 107, 609 A.2d 11 (1992) (the complex issues of drug testing in the work place are better addressed in the context of legislative action or labor-relations agreements).
Accordingly, I would not reach out and decide the important public policy issues implicit in Part II of the majority opinion.